Judgment quashing alternative writ of mandamus was entered in a suit where mandamus was sought to coerce the municipal authorities to issue a liquor dealers permit to relator to conduct a package house business within a certain area where such business is prohibited by zoning ordinance.
The contention is that the ordinance is invalid because it permits the sale of beer and wine in this zone and prohibits the sale of hard liquors therein, and, therefore, constitutes an arbitrary, unreasonable and unlawful discrimination. *Page 34 
We cannot agree with such contention and, therefore, the judgment is affirmed.
Affirmed.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.